          Case 5:21-cv-00472-SLP Document 8 Filed 07/26/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JASON H. MERWORTH,                                    )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )       Case No. CIV-21-472-SLP
                                                      )
GARFIELD COUNTY DETENTION                             )
FACILITY, et al.,                                     )
                                                      )
       Defendants.                                    )

                                            ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Shon T. Erwin entered June 29, 2021 [Doc. No. 6]. No objection to the Report and

Recommendation has been filed nor has an extension of time in which to object been sought

or granted.1 Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED and this matter is DISMISSED WITHOUT PREJUDICE.                                 A separate

Judgment of Dismissal shall be entered contemporaneously with this Order.




1
 The Court’s docket reflects that the Report and Recommendation was returned as “undeliverable”
on July 6, 2021. Plaintiff is responsible for providing notice of any change of address to the Court.
See LCvR 5.4(a) (requiring written notice of a change of address and further providing that papers
sent by the Court are “deemed delivered if sent to the last known address given to the court.”); see
also Theede v. United States Dep’t of Labor, 172 F.3d 1262, 1267-68 (10th Cir. 1999) (pro se
plaintiff who failed to provide any change of address waived right to review of report and
recommendation by failing to make a timely objection).
  Case 5:21-cv-00472-SLP Document 8 Filed 07/26/21 Page 2 of 2




IT IS SO ORDERED this 26th day of July, 2021.




                                  2
